DETAILED ACTION
Election restriction
	Applicant’s election of group I, claims 5-9, and 15-20 without traverse is acknowledged. 
Rejoinder
Claims 5-9, 15-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-4, 10-14, directed to the process of making or using an allowable product, previously withdrawn from consideration because of a restriction requirement, claims 1-4 and 10-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/06/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-20 are allowed. 
Claims 5-9, 15-20 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a wafer stacking structure, comprising: a first wafer having an upper surface comprising a first bonding pad configured to connect to a first signal, a first redistribution layer (RDL) comprising a first wiring electrically connected to the first bonding pad, the first wiring comprising a first landing pad, a second wafer having a bottom bonded on the first RDL, and an upper surface comprising a second bonding pad configured to connect to the first signal and located corresponding to the first bonding pad, and a first through silicon via (TSV) with connecting to the first landing pad, and a second RDL located on the second wafer and comprising a second wiring connected to the first TSV and the second bonding pad, the second wiring comprising a second landing pad. 
Claims 1-4, 10-14 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method of forming a wafer stacking structure, comprising the steps: 
providing a first wafer having an upper surface comprising a first bonding pad configured to connect to a first signal, fabricating a first redistribution layer (RDL) comprising a first wiring electrically connected to the first bonding pad, the first wiring comprising a first landing pad, bonding a second wafer having a bottom bonded on the first RDL, and an upper surface comprising a second bonding pad configured to connect to the first signal and located corresponding to the first bonding pad, fabricating at a position of the second wafer corresponding to the first landing pad, a first through silicon (TSV) with a bottom connected to the first landing pad, and fabricating a second RDL on the second wafer to connect the second bonding pad and the first TSV, and to form a second landing pad. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818